     Case 3:19-cv-02123-S Document 2 Filed 09/06/19                        Page 1 of 2 PageID 16


                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                           Dallas Division


Toby Swanson
Plaintiff
                                                               3:19-cv-02123-S
v.
                                                               Civil Action No.
Debt Direct Portfolio Management, LLC, et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(3)(D), and LR 81.2,


                                             Toby Swanson


provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.



none.



        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.


Toby Swanson
Jeffrey Wood
The Wood Firm, PLLC
Debt Direct Portfolio Management, LLC
UHG I LLC
Travelers Casualty and Surety Company of America
                 Case 3:19-cv-02123-S Document 2 Filed 09/06/19                        Page 2 of 2 PageID 17



                                                              Date:                Sep 6, 2019
                                                              Signature:           Jeffrey D. Wood
                                                              Print Name:          Jeffrey D. Wood
                                                              Bar Number:          ARK: 2006164
                                                              Address:             209 Hubbard Dr.
                                                              City, State, Zip:    Heath, TX 75032
                                                              Telephone:           682-651-7599
                                                              Fax:                 888-598-9022
                                                              E-Mail:              jeff@jeffwoodlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
